DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on November 11, 2021 have been fully considered but they are now moot in view of a new ground of rejection.
Claims 1-15 are currently pending. Claims 1, 9, 12, and 14 were amended.

Re: 35 U.S.C. § 112
The rejection of claims 1-8 and 14 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of the amendments for providing proper antecedent basis of the limitations.
 
Re: 35 U.S.C. § 103
The arguments provided on pp. 5-6 of the REMARKS concerning Mowatt (US 2013/0144755), Mahaffey (US 2014/0189808), and Kessler (US 2015/0334105) to the features of claim 1 has been fully considered and are persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. 103 has been withdrawn.
The arguments provided on pg. 7 of the REMARKS to independent claims 9 and 12 have been fully considered, but they are now moot in view of a new ground of rejection. The features presented in claims 9 and 12 are broader in scope than in claim 1. See Claim Rejections - 35 USC § 103 below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter, “Dean” – previously cited by Examiner on 8/18/2021) to US 2009/0119779 in view of Mahaffey et al. (hereinafter, “Mahaffey”) to US 2014/0189808.
As per claim 9: Dean discloses: A method of securely registering and activating an application at a user device in an organization having an administrator comprising (an administrator is any person that manages, monitors, maintains software licenses provided by a license server for end users [Dean, ¶¶28-29]): downloading the application to the user device (software installation information 320 is provided to a user device 110 associated with an end user 160, wherein the software is installed on the end user’s device but unable to execute it [Dean, ¶35; Fig. 3]); verifying an identity of the administrator using authentication (the administrator is determined to be authorized when accessing the license server to manage license information [Dean, ¶37]); and enabling the administrator to obtain an activation code from the secure server for activating the application, wherein the administrator thereby has the activation code for communication to a user of the user device for activating the application already downloaded to the user device (a user device 110 associated with an administrator 150 forwards a license activation request 330 to license server 120 to obtain a license file 340, in which the license file 340 is provided separately from the software installation information 320  to the user device 110 associated with the end user 160 from the administrator 150 [Dean, ¶36; Fig. 3]).
Dean does not disclose using “2-factor” authentication for the administrator. However, multi-factor authentication is a well-known concept in the art. For example, Mahaffey is directed to a consolidated multi-factor authentication and log-in system for applications [Mahaffey, ¶1]. Multi-factor authentication requires multiple factors to verify a user’s identity beyond a convention username and password [Mahaffey, ¶79].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process for logging in the administrator to the license server. Multi-factor authentication would have provided improved security by requiring multiple forms aspects of verifying one’s identity.

As per claim 11: Dean in view of Mahaffey disclose all limitations of claim 9. Furthermore, Dean in view of Mahaffey disclose: wherein the two-factor authentication is based on at least two of i) a knowledge factor, ii) a possession and iii) a biometric factor 

As per claim 12: Dean discloses: A method of securely registering and activating an application at a user device in an organization having an administrator comprising (an administrator is any person that manages (adding/removing users), monitors, maintains software licenses provided by a license server for end users [Dean, ¶¶28-29]): generating an activation code for activating the application on the user device (a license server 120 includes license activation logic 420 for generating and activating of licenses using license files that are provided to authorized end users [Dean, ¶¶42, 48]); and responding to a command by the administrator, provided through a remote connection established from a jump server accessible to the administrator (a user device 110 associated with administrator 150 forwards a license activation request 330 to the license server 120 [Dean, ¶36; Fig. 3]) after a (the administrator is determined to be authorized when accessing the license server to manage license information [Dean, ¶37]), by electronically communicating to the administrator the activation code associated with the application at the user device (in response to the request, a license file 340 is sent to the user device 110 associated with administrator 150 [Dean, ¶36; Fig. 3]); wherein upon receiving the output activation code, the administrator delivers the activation code to the user device for registering and activating the application (the license file 340 is forwarded to the user device 110 associated with end user 110 to activate and execute installed software [Dean, ¶36; Fig. 3]).
2-factor” authentication for the administrator. However, multi-factor authentication is a well-known concept in the art. For example, Mahaffey is directed to a consolidated multi-factor authentication and log-in system for applications [Mahaffey, ¶1]. Multi-factor authentication requires multiple factors to verify a user’s identity beyond a convention username and password [Mahaffey, ¶79].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process for logging in the administrator to the license server. Multi-factor authentication would have provided improved security by requiring multiple forms aspects of verifying one’s identity.

As per claim 13: Dean in view of Mahaffey disclose all limitations of claim 12. Furthermore, Dean in view of Mahaffey disclose: further comprising storing the activation code in association with an identifier of the user device having the application to be registered and activated (license server may use a string to identify the device with the software [Dean, ¶55]; a license end users section 2510 includes information associated with end users of licenses [Dean, ¶132; Fig. 25]).

As per claim 14: Dean in view of Mahaffey disclose all limitations of claim 12. Furthermore, Dean in view of Mahaffey disclose: wherein the user device is identified by a phone number or an IP address (strings are used to identify the device associated with software [Dean, ¶55]; devices include radiotelephone [Dean, ¶22] operating over networks 130 and 140 that include the Internet [Dean, ¶¶26-27; Fig. 1]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Mahaffey in further view of  Skinner et al. (hereinafter, “Skinner”) to US 5,963,914.
As per claim 10: Dean in view of Mahaffey disclose all limitations of claim 9. Dean in view of Mahaffey do not disclose: further comprising continually logging activity of the administrator. However, it was common practice in the art to log activities of users within a network. For example, Skinner is directed to a method for automatically collecting information about time and user’s activity within a computer network (“continually logging activity of the administrator”) [Skinner, col. 5, lines 1-10].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a network activity logging function in the modified system of Dean in view of Mahaffey. Logging user network activity is a significant aspect of auditing and reviewing the security of a computer network. Activity logs provide proof of an activity – either malicious or legitimate. It also helps during troubleshooting network problems that may be user-related.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Mahaffey in further view of Kessler et al. (hereinafter, “Kessler”) to US 2015/0334105.
As per claim 15: Dean in view of Mahaffey disclose all limitations of claim 12. Dean in view of Mahaffey do not disclose: wherein the administrator communicates the activation code to the user device via link in a text message or an email. However, Kessler discloses analogous art of activating software applications [Kessler, ¶8]. An administrator sends an email wherein the administrator communicates the activation code to the user device via link in a text message or an email”) [Kessler, ¶35]. Hence, in view of Dean, the administrator would forward the license file in the form of an email.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manner of providing the license file in Dean, such as emailing the license file to the user device associated with the end user. A manual process would have been useful in events where an automated process for obtaining license files is down. Alternatively, the manner of communicating license file to the end user would have been a design choice, where emails would be the preferred method of communications in a particular system. Such features are up to the choice of the developers and their requirements. 

Allowable Subject Matter
Claims 1-8 are allowed.
	The aforementioned claims have been allowed after an updated search and further consideration of the arguments provided in the REMARKS. The prior arts of record do not teach, disclose, or reasonably suggest each and every limitations presented in independent claim 1 as a whole.

Conclusion

US 2002/0164025: When a user obtains and installs software, the user’s computer is fingerprinted and user account information are obtained. The fingerprint and user account information are provided to a license server for registration, where a license key is delivered to the user computer allowing use of the software. See Table II.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-20-2022